                        UNITED STATES BANKRUPTCY COURT
                           NOTHERN DISTRICT OF IOWA

                                  )                   Case No. 20-00411
In re:                            )
                                  )                   Chapter 11
RYAN’S ELECTRICAL SERVICES, LLC., )
                                  )
    Debtors.                      )                   ORDER ON MOTION TO EXTEND
                                  )                   DEADLINE
                                  )
                                  )
                                  )


THE COURT, having reviewed this matter, and good cause existing for the requested extension,
hereby orders that Debtor shall have through and including April 13, 2020, in which to file
Schedules, Statements, and other documents as required by the United States Trustee, this Court,
and as identified in Federal Rule of Bankruptcy Procedure 1007.

IT IS SO ORDERED.

Dated and Entered: April 9, 2020




                                            ______________________________________
                                            THAD COLLINS, BANKRUPTCY JUDGE
